[DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS
                                                                              FILED
                           FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                              ________________________                   OCT 22, 2008
                                                                       THOMAS K. KAHN
                                    No. 08-10505                           CLERK
                             ________________________
                         D. C. Docket No. 06-21406-CV-FAM

EUGENE CAVICCHI,

                                                                       Plaintiff-Appellant,

                                           versus

SECRETARY OF HOMELAND SECURITY,


                                                                      Defendant-Appellee.

                              ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           _________________________

                                    (October 22, 2008)

Before TJOFLAT and CARNES, Circuit Judges, and THRASH,* District Judge.

PER CURIAM:


       *
         Honorable Thomas W. Thrash, United States District Judge for the Northern District of
Georgia, sitting by designation.
      Eugene Cavicchi appeals from the district court’s order entering summary

judgment against him and in favor of his former employer, the Department of

Homeland Security, previously known as the United States Customs Service, in

the lawsuit he filed against it.

      In the lawsuit Cavicchi put forward a number of claims, all but one of which

the district court adequately dealt with in its summary judgment order. The lone

exception is the retaliation claim. Although the court’s order correctly cites

Burlington Northern & Sante Fe Railway Co. v. White, 548 U.S. 53, 126 S. Ct.

2405 (2006), as the source of the standard for determining whether a given action

is an adverse employment action, there are places in the order where the court

actually refers to the pre-Burlington Northern standard—whether there had been

an “ultimate employment decision.” The correct standard is whether the

employer’s actions “would have been materially adverse to a reasonable

employee.” Id. at 57, 126 S.Ct. at 2409.

      The district court’s misstatement of the standard in some places in its order

does not hinder our review because we review de novo a district court’s

application of law to fact. Having reviewed the judgment that way, we reach the

same conclusion that the district court did: the Department of Homeland Security

was entitled to summary judgment on Cavicchi’s retaliation claim. All of the

                                           2
actions about which Cavicchi complains either would not have been materially

adverse to a reasonable employee, or they were not shown to have been caused by

any protected conduct, or both.

      We affirm the grant of summary judgment on the other claims for the

reasons set out in the district court’s order.

      Cavicchi also contends that the district court abused its discretion in a

number of procedural rulings it made, but we are not convinced that it did so.

      AFFIRMED.




                                            3